Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 09/06/2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “The fluid coupling module of claim 14, further comprising: a first elastomeric seal disposed within the annular seal groove and in contact with an inner diameter of the valve sleeve while the valve sleeve is in the closed position; a second elastomeric seal disposed between an outer diameter of the valve sleeve and the module housing while the valve sleeve is in the closed position; and a third elastomeric seal disposed within the module internal space and positioned between the second elastomeric seal and the first end opening”, however, intervening claim 14 already recites “The fluid coupling module of claim 11, wherein the stem further comprises a head on an end of the stem opposite of the base, and wherein the head defines an annular seal groove configured to receive an elastomeric seal”. It is unclear and indefinite if the “first elastomeric seal” of claim 15 is the same as the “elastomeric seal” of intervening claim 14 (since they occupy the same annular seal groove) or if they are distinct (i.e. the first elastomeric seal of claim 15 is in addition to the elastomeric seal of claim 14). Based on the disclosure, in particular at least Fig. 3, the Office will assume that the elastomeric seal of claim 14 and the first elastomeric seal of claim 15 are the same seal 160 which is disposed in an annular groove of the stem 144. The Office suggest that either claim 15 or claim 14 are amended to reflect that they are the same seal. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant's position.
Claim(s) 16, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by DeCler (US 7,469,472).
Regarding claim 11, under a first interpretation of DeCler (US 7,469,472), DeCler teaches in Figs. 1-6 (see at least Figs. 3C and 6) of a fluid coupling module (coupler device 10) comprising: a module housing (coupler body 20) defining an internal space and a longitudinal axis, the module housing including: (i) a first end defining a first end opening leading to the internal space and (ii) a second end defining a second end opening leading to the internal space (see at least Fig. 3C and 6); a stem (poppet member 51) including a base (main body 51c) that is affixed to the second end of the module housing, the stem extending from the base along the longitudinal axis toward the first end; and a valve sleeve (sleeve member 53) disposed between the stem and the module housing, wherein the valve sleeve is movable along the stem within the internal space between: (i) a closed position in which the valve sleeve seals the first end opening off from the second end opening and (ii) an open position in which the first end opening is fluidly connected to the end second opening (notice that the valve sleeve of DeCler have similar structure and function as applicant’s invention in that they are spring biased to the closed position via a spring and are capable of moving when a male coupling is coupled to the female coupling to allow fluid to flow from one coupling to the other). Thus, the device of DeCler meets all the limitations of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
--Determining the scope and contents of the prior art.
--Ascertaining the differences between the prior art and the claims at issue.
--Resolving the level of ordinary skill in the pertinent art.
--Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6, 8-12, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeCler (US 7,469,472) in view of Bartholomew (US 5,546,985).
Regarding claim 1, under a second interpretation of DeCler (US 7,469,472), DeCler teaches in Figs. 1-6 (see at least Figs. 3C and 6) of a fluid coupling device (coupler device 10), comprising: a fluid coupling housing (coupler body 20) defining a first opening (in Fig. 3C see the opening at the left side that allows an insert assembly 60 to couple with the coupler device 10) leading to a coupling internal space defined within the fluid coupling housing (see at least Figs. 3C and 6); a termination portion (adapter 57) extending from the fluid coupling housing on an end of the fluid coupling housing that is opposite of the first opening (see at least Figs. 3C and 6) and the termination portion defining a second opening leading to the coupling internal space (see at least Figs. 3C and 6). Notice that while DeCler does teaches at least a valve sleeve (sleeve member 53) that is biased by a spring (biasing member 55) and a valve stem (poppet member 51) in a similar manner as the claimed invention, the device of DeCler fails to disclose the limitations of a fluid coupling module with the limitations of “a fluid coupling module disposed within the coupling internal space, wherein the fluid coupling module comprises: a module housing defining a module internal space; a stem affixed to the module housing and extending within the module internal space along a longitudinal axis of the fluid coupling module; and a valve sleeve disposed between the stem and the module housing, wherein the valve sleeve is movable along the stem within the module internal space between: (i) a closed position in which the valve sleeve seals the first opening off from the second opening and (ii) an open position in which the first opening is fluidly connected to the second opening via the module internal space”. However, valved coupling modules are known in the art. 
Bartholomew (US 5,546,985) teaches in Figs. 1-5 (see at least Figs. 1 and 5) of a coupling assembly comprising at least a fluid coupling device (a socket fluid conduit 12), comprising: a fluid coupling housing (housing 16/206) defining a first opening (see the opening at the right side that allows a plug fluid conduit 14 to couple with the socket 12) leading to a coupling internal space defined within the fluid coupling housing and a fluid coupling module (see the blocking valve assembly 22) which is nested and secured within the housing and comprises at least a module housing (see the cylindrical wall 24/24’); a stem (stem 38) affixed to the module housing; and a spring biased valve sleeve (valve sleeve 72 which is biased to the closed position via spring 102) disposed between the stem and the module housing and wherein the valve sleeve is movable along the stem (see at least Figs. 2-3 showing operation of the valve when the socket and the plug are coupled allowing fluid to flow). Note that by forming a valve module that is capable of being nested within the housing of the coupler, it allows for the valve to be pre-packaged/assembled, which in turns aids in easily integrating the valve assembly to the rest of the coupling assembly by simply inserting the coupling module into the coupling housing and securing it as compared to assembling and securing each of the components of the assembly separately.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve assembly of the device of DeCler to have a nested modular design wherein the valve sleeve, the spring and the stem are within a module housing (see the cylindrical wall 24/24’ of Bartholomew) in a similar manner to the nested modular design and to have the modular valve assembly be sealingly installed within the coupling housing as taught by Bartholomew, since such a modification allows for a user to easily integrate the valve assembly to the rest of the coupling assembly by simply inserting the coupling module into the coupling housing and securing it as compared to assembling and securing each of the components of the assembly separately.
As such, regarding claim 1, the device of the combination of DeCler in view of Bartholomew teaches the limitations of a fluid coupling device (coupler device 10 of DeCler as modified by Bartholomew), comprising: a fluid coupling housing (coupler body 20) defining a first opening (in Fig. 3C of DeCler see the opening at the left side that allows an insert assembly 60 to couple with the coupler device 10) leading to a coupling internal space defined within the fluid coupling housing (see at least Figs. 3C and 6); a termination portion (adapter 57 of DeCler) extending from the fluid coupling housing on an end of the fluid coupling housing that is opposite of the first opening (see at least Figs. 3C and 6) and the termination portion defining a second opening leading to the coupling internal space (see at least Figs. 3C and 6) and a fluid coupling module (see the valve assembly of DeCler which includes at least a valve sleeve 53 that is biased by a spring 55 and a valve stem 51 which is modified to have the nested modular design as taught by Bartholomew, wherein the valve sleeve, the spring and the stem are within a module housing 24/24’) disposed within the coupling internal space, wherein the fluid coupling module comprises: a module housing (see the cylindrical wall 24/24’ of Bartholomew) defining a module internal space (see at least Figs. 1 and 5 of Bartholomew); a stem (see the stem 51 of DeCler modified in a similar manner as stem 38 of Bartholomew to be secured to the module housing) affixed to the module housing and extending within the module internal space along a longitudinal axis of the fluid coupling module (see at least Figs. 1 and 5 of Bartholomew and Figs. 3C and 6 of DeCler); and a valve sleeve (see the valve sleeve 53 of DeCler modified in a similar manner as the valve 72 of Bartholomew to be able to slide within the module housing) disposed between the stem and the module housing (see at least Figs. 1 and 5 of Bartholomew and Figs. 3C and 6 of DeCler), wherein the valve sleeve is movable along the stem within the module internal space between: (i) a closed position in which the valve sleeve seals the first opening off from the second opening and (ii) an open position in which the first opening is fluidly connected to the second opening via the module internal space (notice that the valve sleeves of both DeCler and Bartholomew have similar structure and function as applicant’s invention in that they are spring biased to the closed position via a spring and are capable of moving when a male coupling is coupled to the female coupling to allow fluid to flow from one coupling to the other). Thus, the device of the combination of DeCler in view of Bartholomew meets all the limitations of claim 1. 
Regarding claim 2 and the limitation of the fluid coupling device of claim 1, further comprising an elastomeric seal (see the elastomeric seal 60 in Figs. 1 and 5 of Bartholomew which allows the modular valve assembly to be sealingly installed to the coupling housing) disposed between the module housing and the fluid coupling housing; the device of the combination meets this limitation with Bartholomew teaching of an elastomeric seal 60 for sealing between the coupling housing and the module housing. 
Regarding claim 6, the device of the combination of DeCler in view of Bartholomew teaches the limitation of “wherein the stem comprises a base (see the main body 51c of DeCler modified in a similar manner as stem 38 of Bartholomew to be secured to the module housing) that is affixed to the module housing”. However, the device of the combination of DeCler in view of Bartholomew as modified above fails to explicitly disclose the limitation of “and wherein the base defines one or more openings that fluidly connect the second opening to the module internal space”. However, one of ordinary skill in the art can recognize that while the cross-sectional view of Fig. 3C of DeCler fails to explicitly show an opening at the base portion 51c of stem 51, at least one opening must be inherently provided at the base portion of the stem to allow fluid to flow to-and-from the female coupling when the coupling is coupled and the valve sleeve 53 is in the opened position, otherwise fluid would not be able to flow pass the base portion 51c of the stem rendering the valved coupler inoperable for its intended purpose. Additionally, Bartholomew itself explicitly teaches in at least Figs. 1 and 5 of a valve stem (38) comprising a base portion attached to the module housing (24/24’) that comprises at least one opening (42) to allow fluid to flow through the valve assembly when the valve is opened. 
As such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the base of the device of the combination of DeCler in view of Bartholomew to include one or more openings (42) in a similar manner as taught by Bartholomew, since such a modification allows fluid to effectively flow through the coupling when the valves are opened. Thus, the modified device of the combination of DeCler in view of Bartholomew meets all the limitations of claim 6.         
Regarding claim 8 and the limitation of the fluid coupling device of claim 1, wherein the stem comprises a base (see the main body portion 51c of the stem 51 of Figs. 3C and 6 of DeCler which is modified to be similar to the stem 38 of Figs. 1 and 5 of Bartholomew in that the base portion is secured to the module housing) that is affixed to the module housing, and further comprising a spring (see the spring 55 of DeCler which biases the valve sleeve 53 to the closed position, see also spring 102 in Bartholomew) disposed between the base and the valve sleeve that biases the valve sleeve toward the closed position; the device of the combination meets this limitation as shown in at least Figs. 3C and 6 of DeCler and Figs. 1 and 5 of Bartholomew.  
Regarding claim 9 and the limitation of the fluid coupling device of claim 1, further comprising a latch mechanism (latch assembly 40 in DeCler) adjacent to the first opening, the latch mechanism transversely movable relative to the fluid coupling housing between: (i) a latched position in which a center of an opening defined by the latch mechanism is transversely offset in relation to a center of the first opening and (ii) an unlatched position in which the opening defined by the latch mechanism is concentric with the first opening; the device of the combination meets this limitation as shown in at least Figs. 3C and 6 of DeCler showing a latch assembly 40 for releasably latching the male coupling to the female coupling having similar structure and function as applicant’s invention. 
Regarding claim 10 and the limitation of the fluid coupling device of claim 9, further comprising a spring (spring 45 of DeCler) between the latch mechanism and the fluid coupling housing that biases the latch mechanism toward the latched position; the device of the combination meets this limitation as shown in at least Figs. 3C and 6 of DeCler showing a spring-biased latch assembly 40 for releasably latching the male coupling to the female coupling having similar structure and function as applicant’s invention.

Regarding claim 11, the device of the combination of DeCler in view of Bartholomew (see the rejection of claim 1 above for more details of the combination) teaches of a fluid coupling module (see the coupler device 10 of DeCler and the valve assembly of DeCler which includes at least a valve sleeve 53 that is biased by a spring 55 and a valve stem 51 which is modified to have the nested modular design as taught by Bartholomew, wherein the valve sleeve, the spring and the stem are within a coupling module housing 24/24’) comprising: a module housing (see the cylindrical wall 24/24’ of Bartholomew) defining an internal space and a longitudinal axis, the module housing including: (i) a first end defining a first end opening leading to the internal space and (ii) a second end defining a second end opening leading to the internal space (see at least Figs. 1 and 5 of Bartholomew and Figs. 3C and 6 of DeCler); a stem (see the stem 51 of DeCler modified in a similar manner as stem 38 of Bartholomew to be secured to the module housing) including a base (see the main body 51c of DeCler modified in a similar manner as stem 38 of Bartholomew to be secured to the module housing) that is affixed to the second end of the module housing, the stem extending from the base along the longitudinal axis toward the first end (see at least Figs. 1 and 5 of Bartholomew and Figs. 3C and 6 of DeCler); and a valve sleeve (see the valve sleeve 53 of DeCler modified in a similar manner as the valve 72 of Bartholomew to be able to slide within the module housing) disposed between the stem and the module housing, wherein the valve sleeve is movable along the stem within the internal space between: (i) a closed position in which the valve sleeve seals the first end opening off from the second end opening and (ii) an open position in which the first end opening is fluidly connected to the end second opening (notice that the valve sleeves of both DeCler and Bartholomew have similar structure and function as applicant’s invention in that they are spring biased to the closed position via a spring and are capable of moving when a male coupling is coupled to the female coupling to allow fluid to flow from one coupling to the other). Thus, the device of the combination of DeCler in view of Bartholomew meets all the limitations of claim 11.

Regarding claim 12, the device of the combination of DeCler in view of Bartholomew as modified above fails to explicitly disclose the limitation of “the fluid coupling module of claim 11, wherein the base defines openings that fluidly connect the second end opening to the internal space”. However, one of ordinary skill in the art can recognize that while the cross-sectional view of Fig. 3C of DeCler fails to explicitly show an opening at the base portion 51c of stem 51, at least one opening must be inherently provided at the base portion of the stem to allow fluid to flow to-and-from the female coupling when the coupling is coupled and the valve sleeve 53 is in the opened position, otherwise fluid would not be able to flow pass the base portion 51c of the stem rendering the valved coupler inoperable for its intended purpose. Additionally, Bartholomew itself explicitly teaches in at least Figs. 1 and 5 of a valve stem (38) comprising a base portion attached to the module housing (24/24’) that comprises at least one opening (42) to allow fluid to flow through the valve assembly when the valve is opened. 
As such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the base of the device of the combination of DeCler in view of Bartholomew to include one or more openings (42) in a similar manner as taught by Bartholomew, since such a modification allows fluid to effectively flow through the coupling when the valves are opened. Thus, the modified device of the combination of DeCler in view of Bartholomew meets all the limitations of claim 12.         

Regarding claim 14 and the limitation of the fluid coupling module of claim 11, wherein the stem further comprises a head on an end of the stem opposite of the base, and wherein the head defines an annular seal groove (see the annular groove 51b in DeCler) configured to receive a seal (O-ring 52a). The device of the combination as modified above fails to explicitly disclose the limitation that the seal is “an elastomeric seal”. However, one of ordinary skill in the art can recognize that material selection is a routine skill in the art and that one of ordinary skill in the art would have chosen any suitable material for the seal. Furthermore, Bartholomew itself C6 L37-39 teaches of seals made of an elastomeric material. 
As such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the material of the O-ring seal of the device of the combination to be any suitable material such as elastomeric materials, as it is taught by Bartholomew, since elastomeric seals are a well-known suitable alternative material for seals that due to its elastomeric/rubbery properties it provides an adequate fluid tight seal without requiring excessive sealing force and does not require as much precision in their manufacturing as compared to other known seals such as metallic seals (see also MPEP 2144.07). Thus, the modified device of the combination of DeCler in view of Bartholomew meets all the limitations of claim 14. 

Regarding claim 17 and the limitation of the fluid coupling module of claim 11, further comprising a spring (see the spring 55 of DeCler which biases the valve sleeve 53 to the closed position, see also spring 102 in Bartholomew) disposed between the base and the valve sleeve that biases the valve sleeve toward the closed position; the device of the combination meets this limitation as shown in at least Figs. 3C and 6 of DeCler and Figs. 1 and 5 of Bartholomew.  

Regarding claim 18, the device of the combination of DeCler in view of Bartholomew (see the rejection of claim 1 above for more details of the combination) teaches of a fluid coupling device (coupler device 10 of DeCler as modified by Bartholomew), comprising: a fluid coupling housing (coupler body 20) defining a first opening (in Fig. 3C of DeCler see the opening at the left side that allows an insert assembly 60 to couple with the coupler device 10) leading to a coupling internal space defined within the fluid coupling housing and a second opening leading to the coupling internal space (see at least Figs. 3C and 6 of DeCler); and a fluid coupling module (see the valve assembly of DeCler which includes at least a valve sleeve 53 that is biased by a spring 55 and a valve stem 51 which is modified to have the nested modular design as taught by Bartholomew, wherein the valve sleeve, the spring and the stem are within a module housing 24/24’) disposed within the coupling internal space and comprising: a module housing (see the cylindrical wall 24/24’ of Bartholomew) defining a module internal space (see at least Figs. 1 and 5 of Bartholomew); and a valve assembly (see the valve assembly of DeCler which includes at least a valve sleeve 53 that is biased by a spring 55 and a valve stem 51 which is modified to have the nested modular design as taught by Bartholomew) disposed within the module internal space and configured to be in: (i) a closed position in which the first opening is sealed off from the second opening or (ii) an open position in which the first opening is fluidly connected to the second opening via the module internal space (notice that the valve sleeves of both DeCler and Bartholomew have similar structure and function as applicant’s invention in that they are spring biased to the closed position via a spring and are capable of moving when a male coupling is coupled to the female coupling to allow fluid to flow from one coupling to the other). Thus, the device of the combination of DeCler in view of Bartholomew meets all the limitations of claim 18. 

Claim(s) 3-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeCler (US 7,469,472) in view of Bartholomew (US 5,546,985) as applied to the intervening claims above, and further in view of Vranish (US 2014/0261819).
Regarding claim 3, the device of the combination of DeCler in view of Bartholomew as modified above teaches the limitation of “The fluid coupling device of claim 1, further comprising: a first seal (52a of DeCler) disposed between the stem and the valve sleeve while the valve sleeve is in the closed position. However, the device of the combination as modified above fails to explicitly disclose the limitation that the first seal is “a first elastomeric seal” and the presence of additional seals having the limitations of “the fluid coupling device of claim 1, further comprising: a first elastomeric seal disposed between the stem and the valve sleeve while the valve sleeve is in the closed position; a second elastomeric seal disposed between the valve sleeve and the module housing while the valve sleeve is in the closed position; and a third elastomeric seal disposed within the module internal space and positioned between the second elastomeric seal and the first opening”. However, the use of three seals in the manner as claimed and the use of elastomeric materials for seals are well known in the art.
Vranish (US 2014/0261819) teaches in Figs. 1-14 (see at least Fig. 4 and 10) of another example of a female valved coupling assembly 100 similar to one disclosed by DeCler comprising a) a first seal (144) located in a groove of the stem 130 which seals between the stem and an inner portion of the valve sleeve (136) when the valve is in the closed position, b) a second seal (142) located in a groove of the housing that seals an outer portion of the valve sleeve when the valve is in the closed position and c) a third seal (146) located in a groove of the housing separated from the second seal by an integral annular spacer (see the annular flange between seals 142 and 146) wherein the third seal is used to seal the male coupling 200 when the male coupling is inserted into the female coupling. The use of multiple seals ensures that that the coupling assembly provides a fluid tight seal both when it is connected to the male coupler and when it is disconnected. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve sleeve and the module housing of the device of the combination to include a second seal (142) located in a groove of the housing that seals an outer portion of the valve sleeve when the valve is in the closed position and a third seal (146) located in a groove of the housing separated from the second seal by an integral annular spacer (see the annular flange between seals 142 and 146) wherein the third seal is used to seal the male coupling when the male coupling is inserted into the female coupling, in a similar manner as taught by Vranish, since such a modification ensures that the multiple seals provides a fluid tight seal between the various components of the coupling assembly both when it is connected to the male coupler and when it is disconnected. The device of the combination as modified above fails to explicitly disclose the limitation that the seals are “elastomeric seals”. However, one of ordinary skill in the art can recognize that material selection is a routine skill in the art and that one of ordinary skill in the art would have chosen any suitable material for the seal. Furthermore, Bartholomew itself C6 L37-39 teaches of seals made of an elastomeric material. 
As such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the material of the first, second and third seals of the device of the combination to be any suitable material such as elastomeric materials, as it is taught by Bartholomew, since elastomeric seals are a well-known suitable alternative material for seals that due to its elastomeric/rubbery properties it provides an adequate fluid tight seal without requiring excessive sealing force and does not require as much precision in their manufacturing as compared to other known seals such as metallic seals (see also MPEP 2144.07). Thus, the modified device of the combination of DeCler in view of Bartholomew and Vranish meets all the limitations of claim 3. 
Regarding claim 4 and the limitation of the fluid coupling device of claim 3, wherein a majority of an inner diameter surface of the third elastomeric seal is spaced apart from the valve sleeve while the valve sleeve is in the closed position; the device of the combination meets this limitation as shown in at least Figs. 4 and 10 of Vranish.
Regarding claim 5 and the limitation of the fluid coupling device of claim 3, further comprising an annular spacer (see the annular flange between seals 142 and 146) disposed between the second and third elastomeric seals; the device of the combination meets this limitation as shown in at least Figs. 4 and 10 of Vranish.

Regarding claim 15 (see the rejection of claim 3 above for details of the combination) and the limitation of the fluid coupling module of claim 14, further comprising: a first elastomeric seal (see the elastomeric seal 52a of DeCler as modified by Vranish and/or Bartholomew, see also seal 144 of Vranish achieving the same function) disposed within the annular seal groove and in contact with an inner diameter of the valve sleeve while the valve sleeve is in the closed position (see at least Fig. 3C and 6 of DeCler, see also Figs. 4 and 10 of Vranish); a second elastomeric seal (see the seal 142 of Fig. 4 and 10 of Vranish modified to be elastomeric as taught by Bartholomew) disposed between an outer diameter of the valve sleeve and the module housing while the valve sleeve is in the closed position (see at least Figs. 4 and 10 of Vranish); and a third elastomeric seal (see the seal 146 of Fig. 4 and 10 of Vranish modified to be elastomeric as taught by Bartholomew) disposed within the module internal space and positioned between the second elastomeric seal and the first end opening; the device of the combination meets this limitation as shown in at least Fig. 3C and 6 of DeCler and Figs. 4 and 10 of Vranish.
Regarding claim 16 and the limitation of the fluid coupling module of claim 15, further comprising an annular spacer (see the annular flange between seals 142 and 146) disposed between the second and third elastomeric seals, and in contact with each of the second and third elastomeric seals; the device of the combination meets this limitation as shown in at least Figs. 4 and 10 of Vranish.

Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeCler (US 7,469,472) in view of Bartholomew (US 5,546,985) as applied to the intervening claims above, and further in view of Sato (US 7,213,845).
Regarding claims 7 and 13, the device of the combination of DeCler in view of Bartholomew fails to disclose the amount of openings and their shape having the limitations of “the fluid coupling device of claim 6, wherein the one or more openings comprise four openings that are each shaped as a quarter circle” (claim 7) and “the fluid coupling module of claim 12, wherein the openings comprise four openings that are each shaped as a quarter circle” (claim 13). However, the use of multiple openings in the stem are known in the art. 
Sato (US 7,213,845) teaches in Figs. 1-13 (see at least Figs. 1-3) of another example of a sleeve valve coupling (12) comprising at least a stem (20) with a base comprising four through-holes (20c) providing flow passages through the valve assembly thus allowing fluid to flow while adequately supporting the stem structure.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the base of the stem of the device of the combination of DeCler in view of Bartholomew to comprise at least four openings (20c) arranged circumferentially around the base of the stem in a similar manner as taught by Sato, since such a modification is a known method of providing sufficient fluid ports for allowing fluid to flow through the coupling assembly while providing sufficient supports for the stem structure. With regard to the limitation of the four openings being shaped a quarter circle. It is noted the applicant's specification does not otherwise set forth any evidence of criticality or unexpected results for the openings being shape as quarter circles (see at least P3-4 and P16 of the specification which mentions the shape of the openings). Additionally, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the shape of the four openings to be any desired shape such as being quarter circle, semi-circle, triangular, tear-drop, full-circle, etc. so long as they allow fluid to flow and provide adequate support to the rest of the stem structure since the shape of the openings are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the openings was significant (see MPEP 2144.04 IV B). Thus, the modified device of the combination of DeCler in view of Bartholomew and Sato meets all the limitations of claims 7 and 13.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753